NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                              Submitted November 16, 2011*
                               Decided November 23, 2011

                                          Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

No. 11‐1950

CASSANDRA D. COLO’N,                               Appeal from the United States District 
     Plaintiff‐Appellant,                          Court for the Southern District of Indiana,
                                                   New Albany Division.

       v.                                          No. 4:08‐cv‐00026‐TWP‐DML

MARA B. AKIL, et al.,                              Tanya Walton Pratt,
    Defendants‐Appellees.                          Judge.

                                        O R D E R

       Cassandra Colo’n, an aspiring television writer living in Indiana, filed a
copyright action in the Southern District of Indiana alleging that a television episode
produced by the defendants infringed the copyright in her unpublished script in
violation of 17 U.S.C. § 501.  The district court dismissed her suit against five of the



       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1950                                                                        Page 2

defendants for lack of personal jurisdiction and granted a default judgment against the
last.  We affirm. 

        Colo’n alleged in her complaint that defendant Allison Jordan, an agent, asked
her to write an episode of the television show The Game.  Colo’n wrote a script titled The
Game: Pass Interference, which Colo’n sent on to Jordan with the understanding that
Jordan would forward it to Mara Akil, a television producer.  Colo’n never heard back
from Jordan, but some time later she saw an episode of The Game that resembled her
script.  Colo’n then obtained a certificate of copyright registration for The Game: Pass
Interference and brought this suit against Jordan and Akil, along with other entities
involved in producing The Game—Akil Productions, Inc. (formerly named Happy
Camper Productions), Kelsey Grammar, Grammnet Productions, and CBS Studios, Inc.

         CBS Studios first moved to dismiss the complaint, asserting that it was not
subject to general or specific personal jurisdiction in Indiana.  CBS Studios explained
that it is a production company primarily located in New York, incorporated in
Delaware, and a subsidiary of CBS Corporation.  It does not conduct business in
Indiana and does not broadcast television anywhere; it produced episodes of The Game
in California and licensed them to the CW television network for broadcast.  After CBS
Studios filed its motion, Colo’n sought discovery regarding CBS Studios’ presence in
Indiana.

       Then‐District Judge Hamilton dismissed CBS Studios from the case, determining
that the company had no meaningful contacts with Indiana and no contact with Indiana
related to The Game.  In analyzing whether CBS Studios was subject to general
jurisdiction, the judge explained that Colo’n did not allege that CBS Studios had any
business contacts with Indiana, let alone continuous and systematic contacts with
Indiana.  The court also declined to impute to CBS Studios the contacts of its parent
company, CBS Corporation (which does have more extensive, nationwide contacts as
alleged by Colo’n); the two companies are separate because they observe corporate
formalities, and CBS Corporation does not exercise day‐to‐day management over CBS
Studios.  The judge determined that the court had no specific jurisdiction over CBS
Studios; CBS Studios had not availed itself of the privileges of conducting business in
Indiana because no production of The Game took place there.  The judge also denied
Colo’n’s request for discovery because she had not established a prima facie case that
CBS Studios was subject to personal jurisdiction.
No. 11‐1950                                                                          Page 3

       After the remaining defendants (except Jordan) moved to dismiss the complaint
on grounds that they too were not subject to jurisdiction in Indiana, Judge Hamilton
dismissed them from the case.  He did not find general jurisdiction based on these
defendants’ association with CBS Studios, noting that CBS Studios was previously
dismissed from the case because its contacts were insufficient to subject it to personal
jurisdiction in Indiana.  The judge also found that Colo’n could not satisfy the
“purposeful availment” requirement of specific jurisdiction; he noted that none of the
defendants had heard of Colo’n before her lawsuit and thus the court could not base
jurisdiction on unsupported allegations of their intentional copyright infringement. 

        Colo’n then sought a default judgment against Jordan, the lone defendant who
never responded to her complaint.  District Judge Pratt (to whom the case had been
reassigned) held a hearing to assess the question of damages.  Judge Pratt ultimately
determined that Colo’n adequately stated a claim of copyright infringement against
Jordan, but could not recover damages because (1) Colo’n had waived her request for
actual damages (and even if she had not, she had never been paid for any of her scripts
and had no contract of any kind with Jordan), and (2) the Copyright Act, 17 U.S.C.
§ 412, barred statutory damages because Colo’n waited for more than three months
after the airing of the episode before copyrighting her script. 

      Colo’n then sought reconsideration so that she could conduct discovery on
damages, but Judge Pratt denied the request because Colo’n had ample time before the
hearing to seek discovery (the case had been pending more than four years).

       On appeal, Colo’n first argues that her allegations and supporting evidence are
enough to show that the defendants all had sufficient minimum contacts with Indiana. 
Colo’n maintains that the district court should have found jurisdiction based on the
defendants’ substantial contacts with Indiana through their affiliates—an apparent
reference to CBS Corporation, not CBS Studios. 

        We agree with Judge Hamilton’s conclusion that Colo’n did not establish
jurisdiction over the defendants in Indiana.  Personal jurisdiction under Indiana law
and the Due Process Clause may be either general or specific.  Fed. R. Civ. P. 4(k)(1)(A);
see also Indiana Rule of Trial Procedure 4.4(A); Manez v. Bridgestone Firestone N. Am. Tire,
LLC, 533 F.3d 578, 587 (7th Cir. 2008).  Judge Hamilton properly determined that Colo’n
showed no evidence of general jurisdiction because she did not show that the
defendants maintained continuous and systematic business contacts with Indiana. 
See Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011)
No. 11‐1950                                                                            Page 4

(reaffirming that for foreign corporations to be subject to general jurisdiction, their
contacts with the forum state must be “so continuous and systematic as to render them
essentially at home in the forum State”); Helicopteros Nacionales de Colombia, S.A. v. Hall,
466 U.S. 408, 415–16 (1984); uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 425–26 (7th
Cir. 2010).  Nor did she show specific jurisdiction, as Judge Hamilton explained, by
proving that the defendants availed themselves of the privileges of conducting business
in Indiana.  See J. McIntyre Mach., Ltd. v. Nicastro, 131 S. Ct. 2780, 2789 (2011) (explaining
that purposeful availment hinges on “whether a defendant has followed a course of
conduct directed at the society or economy existing within the jurisdiction of a given
sovereign”); Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475–76 (1985); Tamburo v.
Dworkin, 601 F.3d 693, 702 (7th Cir. 2010).  Colo’n continues to argue that the presence
of CBS Corporation in Indiana conferred jurisdiction over CBS Studios, but her
argument fails because personal jurisdiction cannot be premised on corporate affiliation
alone when, as Judge Hamilton found, CBS Studios and CBS Corporation exist as
separate entities.  See Purdue Research Found. v. Sanofi‐Synthelabo, S.A., 338 F.3d 773, 788
n.17 (7th Cir. 2003); Cent. States, Se. & Sw. Areas Pension Fund v. Reimer Express World
Corp., 230 F.3d 934, 943–45 (7th Cir. 2000).

       Colo’n also asserts that the district court should have found that all of the
defendants were subject to jurisdiction in Indiana because they aired her episode of The
Game in Indiana.  She relies on the “express aiming” theory, which bases jurisdiction on
a defendant’s conduct intentionally aimed at the forum state. See Calder v. Jones, 465 U.S.
783, 788–91 (1984); Mobile Anesthesiologists Chi., LLC v. Anesthesia Assocs. of Houston
Metroplex, P.A., 623 F.3d 440, 445 n.1 (7th Cir. 2010).  But Colo’n failed to show that the
defendants intentionally aimed their conduct at Indiana because she submitted no
evidence that any of the defendants had anything to do with the Indiana broadcast of
The Game.  And as the district court found, Colo’n also did not show that the defendants
acted “with the knowledge that they would cause harm to the plaintiff there,” Mobile,
623 F.3d at 445, since the evidence was undisputed that none of the defendants knew of
her or her script before Colo’n filed her suit. 

        Colo’n next argues that Judge Hamilton erroneously prohibited her from
conducting discovery about personal jurisdiction before granting the motions to
dismiss.  But Judge Hamilton correctly determined that Colo’n needed to establish at
least a colorable showing of personal jurisdiction before being allowed discovery,
see Cent. States, Se. & Sw. Areas Pension Fund v. Phencorp Reinsurance Co., 440 F.3d 870,
876–77 (7th Cir. 2006), and as we have explained, she had not.  Moreover, Colo’n sought
extensive information about the defendants’ business plans, employment practices, and
No. 11‐1950                                                                           Page 5

marketing campaigns—a request that would have been unduly burdensome before
Colo’n had established the existence of personal jurisdiction over them. See GCIU‐Emp’r
Ret. Fund, 565 F.3d at 1026; Reimer Express, 230 F.3d at 947. 

       Colo’n lastly argues that Judge Pratt should have granted her motion for
reconsideration and permitted her to conduct discovery into actual damages against
Jordan.  But Colo’n raised this issue for the first time in a motion for reconsideration, so
the judge did not abuse her discretion in denying it.

                                                                                AFFIRMED